PER CURIAM.
Upon considering the briefs, the record, and oral argument, we find that the record fails to conclusively establish that there was no genuine triable issue of a material fact as to the first loss alleged in Count I of the Complaint, but we find that the record conclusively establishes the absence of any genuine triable issue of a material fact as to the second loss alleged in Count I of the Complaint.
Accordingly, the interlocutory appeal is granted as to the first loss and the cause is remanded to the trial court for the purpose of receiving evidence as to the first loss, but the interlocutory appeal is dismissed as to the second loss.
RAWLS, Acting C. J., and MILLS and McCORD, JJ., concur.